UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6673


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

ALBERT F. IAQUINTA,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:98-hc-00764-BR)


Submitted: October 31, 2017                                 Decided: November 13, 2017


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Stephen C. Gordon, Assistant Federal
Public Defender, Raleigh, North Carolina, for Appellant. Robert J. Dodson, Special
Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert F. Iaquinta, who is currently committed to the custody of the Attorney

General pursuant to 18 U.S.C. § 4246(a) (2012), filed a pro se motion in the district court

arguing that the order of commitment was void, seeking release, requesting the court stay

the proceedings, and seeking a hearing to determine whether he was eligible for

conditional release. The district court denied relief on Iaquinta’s motion and he timely

appealed. Thereafter, counsel for Iaquinta filed a motion for a hearing to determine

whether Iaquinta was eligible for conditional release pursuant to 18 U.S.C. § 4247(h)

(2012), and the district court granted the motion. On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), questioning whether the appeal is

moot as the district court has granted Iaquinta a hearing to determine whether he should

be conditionally released. Iaquinta has filed a pro se supplemental brief raising additional

issues. * For the reasons that follow, we dismiss the appeal in part and affirm in part.

       Counsel questions whether the appeal has been mooted by the district court’s grant

of counsel’s § 4247(h) motion for a hearing to again determine whether Iaquinta is

eligible for conditional release from confinement. “A case becomes moot when the

issues presented are no longer live or the parties lack a legally cognizable interest in the

outcome.” Williams v. Ozmint, 716 F.3d 801, 809 (4th Cir. 2013) (internal quotation

marks omitted). When a case is moot, a court is deprived of jurisdiction over the case.


       *
       We have considered the issues raised in Iaquinta’s pro se supplemental brief and
conclude that they lack merit.


                                              2
Id. “Mootness has been described as the doctrine of standing set in a time frame: The

requisite personal interest that must exist at the commencement of the litigation

(standing) must continue throughout its existence (mootness).”         Simmons v. United

Mortg. & Loan Inv., LLC, 634 F.3d 754, 763 (4th Cir. 2011) (internal quotation marks

omitted).

       A case can be rendered moot by a change in factual circumstances or a change in

the law. Id. “Generally speaking, one such [factual] circumstance mooting a claim arises

when the claimant receives the relief he or she sought to obtain through the claim.” Id.

(internal quotation marks omitted). Here, to the extent Iaquinta sought in his motion a

hearing for conditional release pursuant to § 4247(h), he has received that relief as the

court granted counsel’s motion for such a hearing after Iaquinta filed his notice of appeal.

We therefore lack jurisdiction to review the district court’s denial of Iaquinta’s pro se

motion for such a hearing.

       However, Iaquinta also challenged the original commitment order as void,

asserting that it violated his due process rights. This challenge has not been mooted by

the court’s order granting a hearing under § 4247(h) for conditional release. We have,

however, thoroughly reviewed the record and the relevant legal authorities and conclude

that the court did not err in determining that Iaquinta failed to demonstrate that his rights

to due process were violated when he was committed to the custody of the Attorney

General.

       We have examined the entire record in accordance with the requirements of

Anders and have found no meritorious issues for appeal. Accordingly, we dismiss the

                                             3
appeal in part and affirm in part. This court requires that counsel inform Iaquinta, in

writing, of the right to petition the Supreme Court of the United States for further review.

If Iaquinta requests that a petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof was served on Iaquinta.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid in the decisional

process.



                                                                     DISMISSED IN PART;
                                                                      AFFIRMED IN PART




                                              4